DANA, Justice,
dissenting.
[¶ 10] I respectfully dissent. On 24 hours notice the Town held a hearing to consider revoking the business licenses held by the Hobo Jungle Coffee House. Section 5.C. of the Town’s ordinance sets forth the manner in which the Town may effect such a revocation. That section states that the Town may revoke a license for cause, being a threat to the public health or safety. Because, I suggest, the Town could not establish that the Hobo Jungle Coffee House presented a threat to the public health or safety, the Town chose to rely upon Section 4.A.(4) of the ordinance. Section 4.AJ4) speaks to renewal, not revocation, and permits a renewal only if the holder presents evidence of the satisfactory resolution of all public health, safety or welfare problems. Under this latter section, the Town no longer bears the burden to show that the licensed business presents a threat to the public health and safety. Rather, the burden shifts to the license holder to show that he has satisfactorily resolved every public health, safety or welfare problem his business has recently experienced. Tryba arrived at the hearing without knowing that the burden would be on him to show that he had satisfactorily responded to all of his neighbors’ complaints.
[¶ 11] Although the Maine Administrative Procedures Act, 5 M.R.S.A. §§ 8001-11008 (1989 & Pamph.1997), does not speak directly to municipal administrative procedures, it is instructive as to what constitutes adequate notice. In relevant part, 5 M.R.S.A. § 9052(4) (1989) provides:
4. Notice. Notice shall consist of:
A. A statement of the legal authority and jurisdiction under which the proceeding is being conducted;
B. A reference to the particular substantive statutory and rule provisions involved;
C. A short and plain statement of the nature and purpose of the proceeding and of the matters asserted....
We have stated, in relation to municipal proceedings, that notice should state the nature of the action and inform the recipient of the opportunity to object. Town of Freeport v. Greenlaw, 602 A.2d 1156, 1160 (Me.1992); see Restatement (SECOND) of Judgments: NOTICE § 2 cmt. b (1982). The notice Tryba received stated that action would be held on the revocation of his license. It did not inform him of the burden he would bear, pursuant to Section 4.A.(4), but rather implied that the burden would lie with the Town, pursuant to Section 5.C. Such notice falls woefully short of APA standards and the standard applied to municipal proceedings. It was inadequate to inform Tryba of the nature of the action and the rules under which the action would proceed. Given the inadequacy of that notice, Tryba arrived wholly unprepared to participate meaningfully in the proceeding. For that reason I would vacate the decision of the Superior Court.